Citation Nr: 1015656	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-07 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sarcoidosis. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression and post 
traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for a sexually 
transmitted disease (STD). 

4.  Entitlement to service connection for a low back 
disorder. 

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder, including as secondary to low back and right ankle 
disorders. 





REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from January 1995 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  By that rating action, the RO denied 
service connection for chronic major depression, low back 
disorder and right and left ankle disorders.  The Veteran 
appealed the RO's August 2005 rating action to the Board.  

This appeal also stems from a December 2007 rating action.  
By that rating action, the RO denied service connection for 
sarcoidosis, post traumatic stress disorder (PTSD) and STD.  
The Veteran appealed the RO's December 2007 rating action to 
the Board. 

In February 2010, the Veteran testified before the 
undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
copy of the hearing transcript is of record.  At the hearing, 
the Veteran submitted additional evidence (e.g., VA treatment 
records and a statement, prepared by T. M.G.), along with a 
waiver of initial RO consideration of this evidence.  
38 C.F.R. § 20.1304 (2009).
The Veteran initially claimed service connection, in part, 
for major depression.  She subsequently amended her claim to 
include service connection for  PTSD.  The United States 
Court of Veterans Claims (Court) has recently held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Veteran's 
claims for service connection for major depression and PTSD 
are most appropriately adjudicated as a single issue and it 
has been framed as that listed on the title page. 

In light of the award of service connection for an acquired 
psychiatric disorder, to include major depression and PTSD in 
the decision below, the issue of entitlement to service 
connection for a STD as secondary to PTSD has raised by the 
record (see, Transcript (T.) at page. (pg.) 16), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to ).  38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).

The issues of entitlement to service connection for a STD, 
low back disorder, right ankle disorder and left ankle 
disorder, to include as secondary to the low back and right 
ankle disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO/Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In February 2010, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the Veteran of her desire to withdraw the appeal for service 
connection for sarcoidosis.

2.  The Veteran did not engage in combat with the enemy. 
3.  The weight of the competent evidence of record shows that 
the Veteran's currently diagnosed acquired psychiatric 
disorder (PTSD, major depressive disorder, and generalized 
anxiety disorder) is related to an in-service sexual assault. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on 
the claim for service connection for sarcoidosis by the 
Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  With resolution of the doubt in the Veteran's favor, an 
acquired psychiatric disorder (PTSD, major depressive 
disorder and generalized anxiety disorder) was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal-Service Connection for Sarcoidosis

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Except for appeals withdrawn on the record 
at a hearing, appeal withdrawals must be in writing.  38 
C.F.R. § 20.204(b) (2009).

The record reflects that the Veteran perfected an appeal of a 
December 2007 rating decision.  By that rating action, the RO 
denied, in part, service connection for sarcoidosis.  
Thereafter, in February 2010, the Board received written 
notification from the Veteran of her desire to withdraw the 
appeal for service connection for this disability. 

The Board finds that this written statement qualifies as a 
valid withdrawal of the issue of entitlement to service 
connection for sarcoidosis.  See 38 C.F.R. § 20.202. 
Accordingly, this claim will be dismissed.


II.  Service Connection-Acquired Psychiatric Disorder, to 
include Major Depression and PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346; Hickson v. 
West, 12 Vet. App. 247, 253.

A specific VA regulation applies to PTSD claims. In order for 
service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007); Moreau v. Brown, 9 Vet. App. 389 (1996).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident. Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy. Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes. 38 C.F.R. § 3.304(f)(3). 

However, VA will not deny such claims without: (1) first 
advising veterans that evidence from sources other than a 
veteran's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

The regulation specifically provides that VA "may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred." Id.   See also Patton v. 
West, 12 Vet. App. 272 (1999) (Observing special development 
considerations in claims for PTSD based on sexual assault); 
M21-1, Part III, 5.14(c)(8)and (9) of Section 5.14 which 
state that "[b]ehavior changes that occurred at the time of 
the incident may indicate the occurrence of an in-service 
stressor."  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "[v]isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

The Veteran contends that she has PTSD as a result of an-
service sexual assault that occurred while stationed in 
Naples, Italy in 1995.  She maintains that while she was at a 
civilian party with several other United States Navy 
personnel, she became intoxicated and was dated raped by 
another soldier.  She contends that she reported the sexual 
assault one week later at the same time she sought treatment 
for a STD.  (See VA Form 21-0781a, Statement in Support of 
Claim for Service Connection for PTSD, received by VA in June 
2007).  The Veteran submitted a statement, dated in January 
2010, prepared by T. M. G., a fellow United States Navy 
service comrade, who indicated that she had attended the 
party where the Veteran was sexually assaulted and, while she 
did not the witness event, she remembered the Veteran telling 
her about it afterward.  

The Veteran's service personnel records show that she was 
stationed in the Naples/Gaeta area of Italy in support of 
visiting and homeported SIXTH Fleet units and shore-based 
personnel from late April 1995 to mid-January 1997.  These 
reports also show that the Veteran's overall individual trait 
average declined from 3.29 in early April 1995 to 2.83 in 
mid-January 1997. 

The Veteran's service treatment records (STRs) show that she 
was found to have been psychiatrically "normal" when 
examined for service entrance in November 1994.  In late 
January 1997, the Veteran was diagnosed as having a probable 
urinary tract infection (UTI).  A gynecological examination 
of the Veteran performed the following day was found to have 
been "normal."  In mid-June 1997, the Veteran presented to 
the mental health clinic with a history of self-mutilation, 
possible borderline traits and significant distress over 
spousal separation.  The Veteran indicated that while 
stationed in Italy, she drank alcohol on a daily basis.  A 
sexual assault was not reported.  

After a mental status evaluation of the Veteran, she was 
diagnosed with adjustment disorder and borderline personality 
disorder.  It was recommended that the Veteran be 
administratively separated from active duty based on her 
level of past and current instability.  On DD Form 2697, 
Report of Medical Assessment, dated in early July 1997, the 
Veteran indicated that she was "THE SAME" since her 
previous medical assessment/physical examination.  The 
examining physician noted that the Veteran had been evaluated 
at the mental health clinic for an adjustment disorder with 
depressed mood.  

A Report of Medical Examination, dated in early July 1997, 
reflects that the Veteran was psychiatrically evaluated as 
"abnormal."  The examining physician diagnosed the Veteran 
with an adjustment disorder with depressed mood and 
borderline personality disorder was to be ruled out.  On a 
July 1997 Report of Medical History, the Veteran reported 
that she had had frequent trouble sleeping and depression or 
excessive worry.  She denied having any loss of memory or 
amnesia or nervous trouble of any sort.  The examiner 
reported that she had recently been diagnosed with an 
adjustment disorder with depressed mood on recent evaluation.  
There was no evidence of major depression.  When seen in the 
medical clinic in late July 1997, it was noted that the 
Veteran had met the criteria for alcohol dependence and that 
she had a history of self-mutilation when she abstained from 
drinking.  Assessments of alcohol dependence and self 
mutilation were recorded. 

The first post-service evidence of an acquired psychiatric 
disorder and report of the in-service personal assault was 
during a June 2005 VA examination.  A review of that 
examination report reflects that the examiner had reviewed 
the Veteran's claims files.  The Veteran reported having 
experienced a violent family background that was infused with 
instability and illicit drug abuse.  She gave a childhood 
history of self-mutilation (e.g., cutting her wrists and 
arms).  The Veteran also reported having contracted Chlamydia 
after she was date raped while intoxicated during military 
service.  The examiner gave a history of the Veteran's STRs, 
which is consistent with that previously reported herein.  

After a mental status examination of the Veteran in June 
2005, the VA examiner entered diagnoses of depressive 
disorder, not otherwise specific, and alcohol and substance 
abuse in remission.  The examiner opined that the Veteran did 
not currently exhibit signs of an adjustment disorder with 
depressed mood or borderline personality disorder.  The 
examiner concluded that the Veteran's major depression was 
not caused by, or a result of, her military service.  (See 
June 2005 VA mental disorders examination report).  

In contrast to the foregoing VA opinion, is a February 2009 
VA treatment record  that is supportive of the Veteran's 
claim.  A review of that report shows that the Veteran had 
become increasingly anxious and depressed since she began to 
talk with a close friend about her [in-service] rape.  After 
a mental status evaluation of the Veteran, the psychiatrist 
entered assessments of:  PTSD, Recurrent and Moderate Major 
Depressive Disorder, Generalized Anxiety Disorder, and 
Military Sexual Trauma (MST)-Rape in Military.  

The Board has reviewed the evidence of record in association 
with the Veteran's contentions and hearing testimony before 
the undersigned.  As noted above, there are special criteria 
for PTSD cases based on stressors that involved personal 
assaults or trauma.  In this case, like most personal assault 
cases, the evidence is not unequivocal.  Nonetheless, there 
is indication within the claims folders, including service 
personnel records, which pertinently reflect that the 
Veteran's overall individual trait average had declined from 
3.29 in early April 1995, when she first arrived in Italy, to 
2.83 in January 1997.  In addition, her STRS show that after 
the Veteran returned stateside, she sought psychiatric 
treatment, albeit, in part, due to spousal-separation 
anxiety.  The Veteran, as well as a fellow service comrade, 
have consistently provided an unwavering written and oral 
account of the in-service personal assault.  Finally, as 
recited above, there are VA opinions against and in support 
of the Veteran's claim.  A June 2005 VA examiner concluded 
that the Veteran's major depression was not caused by, or a 
result of, her military service.  In contrast, a March 2009 
VA psychiatrist assessed the Veteran as having PTSD, 
Recurrent and Moderate Major Depressive Disorder, Generalized 
Anxiety Disorder, as well as MST-rape in service.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
Under the law set forth in the evaluation of personal assault 
claims, and recognizing the credible allegations raised by 
the Veteran in association with the evidence of record, that 
reasonable doubt must be resolved in her favor.  Service 
connection for an acquired psychiatric disorder (PTSD, major 
depressive disorder and generalized anxiety disorder) is 
granted.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the veteran, or be of assistance to this inquiry.  



ORDER

The claim of service connection for sarcoidosis is dismissed.

Service connection for an acquired psychiatric disorder 
(PTSD, major depressive disorder and generalized anxiety 
disorder) is granted. 


REMAND

The Board finds that the claims for service connection for 
residuals of a STD, low back disorder, right ankle disorder, 
and left ankle disorder, to include as secondary to low back 
and right ankle disorders must be remanded, in part, for VA 
medical opinions to clarify whether the claimed disorders are 
etiologically related to the Veteran's period of military 
service.  38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances 
when a VA examination is required).



The Veteran contends that after she was sexually assaulted 
during military service, she contracted a STD that has caused 
post-service genitourinary problems, such as having to 
undergo a loop electrosurgical excision procedure (LEEP).  
(T. at pg.) 15).  She also maintains that her current low 
back and right ankle disorders had their onset during 
military service and have continued since service discharge.  
Finally, she maintains that she developed a left ankle 
disorder as a result of having to overcompensate for a weak 
right ankle.  (T. at pg. 21).  

Service treatment records pertinently reflect that in January 
1995, prior to her service in Italy, the Veteran was 
diagnosed with Chlamydia.  In February 1995, the Veteran 
twisted her right ankle.  She related that she had stepped on 
another soldier's foot while marching four days previously.  
The Veteran was diagnosed, in part, with mild right ankle 
sprain.  In January 1997, the Veteran was diagnosed as having 
a probable UTI.  A gynecological examination of the Veteran 
performed the following day was "normal."  In late June 
1997, the Veteran complained of low back pain that had its 
onset three days previously after she bent over to tie her 
shoe.  The Veteran was diagnosed with lower back muscle 
strain.  A service discharge examination report, dated in 
early July 1997, reflects that the Veteran's genitourinary 
and musculoskeletal systems were evaluated as "normal."  On 
a Report of Medical History, dated in July 1997, the Veteran 
denied having any venereal disease, bone, joint or other 
deformity and recurrent back pain.  In the notes section of 
the report, the examining physician indicated that the 
Veteran had a history of a UTI and Chlamydia.  

The first post-service evidence of any STD residuals, right 
ankle and low back disorders was in October and December 2005 
and March 2009, respectively.  In October 2005, the Veteran 
was status post LEEP for a history of "CIN III/CIS."  (See 
August 2006 VA outpatient report, reflecting that in October 
2005, the Veteran had undergone a LEEP procedure).  In 
December 2005, the Veteran sought treatment at a private 
emergency room for complaints of right ankle edema that had 
its onset two weeks previously.  She was diagnosed with 
erythema nodosum, the etiology of which was unclear.  VA 
interpretations of a March 2009 magnetic resonance imaging 
(MRI) scan of the lumbar spine contained an impression of 
early degenerative disk disease with a radial tear at L4-5. 

In sum, the record shows that the Veteran received treatment 
in service for Chlamydia, a UTI, mild right ankle sprain, and 
lower back muscle strain.  The Veteran has maintained, in 
written statements and testimony provided throughout the 
appeal, that she has experienced a continuation of 
symptomatology associated with these disorders since service 
separation.  (See June 2005 VA mental disorders examination 
report).  As indicated above, the Veteran has maintained that 
due to financial and geographical reasons, she did not 
initially seek treatment for the claimed disorders after 
service discharge.  In this instance, the lay and medical 
evidence shows symptoms of sexually transmitted diseases 
(STDs), right ankle and low back problems during active 
military service and current diagnoses, or residuals thereof, 
of these disorders.  Thus, the claims for service connection 
for a STD, low back disorder and right ankle disorder must be 
remanded, in part, for VA medical opinions to clarify whether 
the claimed disorders are etiologically related to, or had 
their onset during, the Veteran's period of military service.  
Id.  

Regarding the Veteran's claim for service connection for a 
STD, in its December 2007 rating action, the RO referenced a 
"discharge examination dated June 29, 1997," showing that 
the Veteran had received treatment for a STD, Chlamydia, from 
her first [sexual] partner.  (See December 2007 rating 
action).  

A review of the Veteran's STRS, is devoid of the above-cited 
report.  VA has a duty to obtain a copy of the above-cited 
discharge examination report and associated with the claims 
files.  38 U.S.C.A. § 5103A(b), (c) (West 2002).  In 
addition, during the hearing before the undersigned, she 
testified that she had sought treatment for various STDs from 
Planned Parenthood.  As these private treatment records might 
contain information regarding the etiology of any diagnosed 
STD, or residuals thereof, they should be obtained on remand.  
Id.  

Concerning the claim for service connection for a left ankle 
disorder, the Veteran has maintained that she currently has a 
left ankle disorder that is secondary to having to 
overcompensate for a weak right ankle.  (See VA Form 21-4138, 
Statement in Support of Claim, dated and signed by the 
Veteran in November 2005, and T. at pg. 21).  
The RO has not provided the Veteran with complete notice 
under the VCAA with respect to this claim.  Specifically, she 
has not been informed of the information and evidence 
necessary to substantiate her claim for service connection 
for a left ankle disorder on a secondary basis.  This must be 
completed on remand to the RO/AMC.

As any decision with respect to the claims for service 
connection for low back and right ankle disorders may affect 
the Veteran's claim for service connection for a left ankle 
disorder, which has been claimed as secondary to these 
disorders, these claims are, therefore, inextricably 
intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  Thus, any decision on the 
claim for service connection for a left ankle disorder, to 
include as secondary to low back and right ankle disorders 
would be premature.  Hence, a remand of this matter is also 
warranted.

As evidenced by a March 2009 VA treatment record, the Veteran 
has applied for Social Security Administration (SSA) 
disability benefits.  These records have not been associated 
with the claims files.  The Board finds that a remand is 
necessary to obtain such records and associate them with the 
Veteran's claims files.  VA has a duty to obtain SSA records 
when they may be relevant.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims files copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2009).

Finally, in a March 2009 statement to the RO, the Veteran 
indicated that she had continued to seek treatment for the 
claimed disorders on appeal from VA Medical Centers (VAMCs) 
in Roseburg and Eugene, Oregon.  Treatment records from these 
VAMCs dating up to March 2009 are contained in the claims 
files.  

Because VA has a duty to obtain all relevant VA and 
Governmental records prior to adjudication of a claim, 
updated records should be obtained prior to any further 
appellate review of the instant service connection claims.  
38 U.S.C.A § 5103A(c)(3) (West 2002 & Supp. 2009); see Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the claims folder, are in the constructive 
possession of the Board and must be considered). see also 38 
C.F.R. § 3.159(c)(2) (2009).

Upon completion of the remand directives as below and 
readjudication of the Veteran's claims, the RO/AMC will also 
ascertain whether service connection may be granted for any 
currently present non-service-connected left ankle disorder 
on direct (i.e., non-secondary) and secondary bases.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice concerning her claim of 
entitlement to service connection for a 
left ankle disorder as secondary to low 
back and right ankle disorders. 

2.  Associate with the claims files a 
copy of the Veteran's "discharge 
examination dated June 29, 1997" 
referred to in the appealed December 2007 
rating action.  If this document can not 
be obtained, all requests and responses 
must be clearly documented in the claims 
folders. 

3.  Provide the Veteran with the 
necessary authorizations for the release 
of any treatment records from Planned 
Parenthood that are not currently of 
record.  The RO/AMC should then obtain 
these records and associate them with the 
claims folders.  All requests for records 
and their responses should be clearly 
delineated in the claims folders.

4.  Obtain all treatment records 
pertaining to the Veteran from the VAMCs 
in Roseburg and Eugene, Oregon, dated 
from March 2009 to the present.  All 
information should be associated with the 
claims folders.  All requests for records 
and their responses should be clearly 
delineated in the claims folders.

5.  Request that the SSA produce all 
records associated with the award of 
any Social Security benefits 
(Supplemental Security Income or 
Supplemental Security Disability 
Income) pertaining to the Veteran, 
including copies of any and all award 
letters and all medical records 
associated with those award letters.  
If such records are unavailable, obtain 
a written response from SSA indicating 
that these records were lost, 
destroyed, or were otherwise 
unavailable.

6.  After the development requested above 
has been completed and any additional 
medical evidence has been associated with 
the claims folders, the RO/AMC must 
schedule the Veteran for VA examinations 
by the appropriate examiners to determine 
the etiology of any STD, or residuals 
thereof, low back disorder and right and 
left ankle disorders found on 
examination.  The following 
considerations will govern the 
examinations:

a.  The claims folders must be 
provided to and reviewed by the 
examiners in conjunction with their 
respective examinations.  The 
examiners must indicate that a 
review of the claims folders was 
made.  Each examiner must respond to 
the following question(s) as it 
pertains to their respective 
physical disorder(s) and provide a 
full statement of the basis for the 
conclusions reached:

(i) Does the Veteran currently 
have an STD, or residuals 
thereof, low back disorder and 
right and left ankle disorders 
that are etiologically related 
to, or had their onset during, 
her period of active military 
service or within a year of 
service discharge in August 
1997? and;

(ii) If it is determined that 
the Veteran currently has low 
back and/or right ankle 
disorder(s) that is/are a 
result of her military service, 
should the respective examiner 
answer the following question:  
Does the Veteran currently have 
a left ankle disorder that is 
secondary to, or has been 
permanently worsened by, the 
low back and/or right ankle 
disorder(s) ?

b.  All opinions expressed must be 
accompanied by supporting rationale, 
with reference to the documented 
clinical history.

c.  In formulating the foregoing 
respective opinions, all examiners 
must comment on the following 
service and post-service treatment 
records, as it pertains to their 
respective physical disorder(s):

(i) January 1995 STR, 
reflecting that the Veteran was 
diagnosed with Chlamydia;

(ii) February 1995 STR, showing 
that the Veteran complained of 
having twisted her right ankle.  
A diagnosis of mild right ankle 
sprain was entered. 

(iii) January 1997 STR, 
reflecting that the was 
diagnosed with a probable UTI.  
A gynecological examination 
performed the following day was 
"normal;" 

(iv) A June 1997 STR, showing 
that the Veteran complained of 
low back pain that had its 
onset three days previously 
after she bent over to tie her 
shoe.  A diagnosis of lower 
back muscle strain was entered.  

(v) Service discharge 
examination report, dated in 
early July 1997, reflecting 
that the Veteran's 
genitourinary and 
musculoskeletal systems were 
evaluated as "normal."  

(vi) A July 1997 Report of 
Medical History, showing that 
the Veteran denied having any 
venereal disease, bone, joint 
or other deformity and 
recurrent  back pain.  A 
history of UTI and Chlamydia 
were noted.;

(vii) June 2005 VA treatment 
record, showing that the 
Veteran had complained of low 
back pain that had its onset 
three to five years previously;
 
(viii) December 2005 report, 
prepared by Sacred Heart 
Medical Center, reflecting that 
the Veteran had sought 
emergency room treatment for 
complaints of right ankle edema 
that had its onset two weeks 
previously.  A diagnosis of 
erythema nodosum, the etiology 
of which was unclear, was 
recorded.

(ix) August 2006 VA treatment 
record, showing that in October 
2005, the Veteran underwent a 
LEEP for a history of "CIN 
III/CIS;" 

(x) VA interpretations of a 
March 2009 MRI of the lumbar 
spine containing an impression 
of early degenerative disk 
disease with radial tear at L4-
5. 


7.  Thereafter, review the Veteran's 
claims for service connection for 
residuals of a STD, low back disorder, 
right ankle disorder, and left ankle 
disorder, to include as secondary to low 
back and right ankle disorders.  If the 
service connection claims are denied, 
issue a supplemental statement of the 
case to the Veteran and her 
representative, and provide an 
opportunity to respond, before the case 
is returned to the Board.

The purposes of this remand are to ensure that notice is 
complete with respect to the claim for service connection for 
a left ankle disorder, to include as secondary to low back 
and right ankle disorder and to assist the Veteran with the 
substantive development of her claims for service connection 
for a STD, low back disorder and right and left ankle 
disorders.  The Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).

	(CONTINUED ON NEXT PAGE)






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


